               Case 20-12522-JTD             Doc 2164-1         Filed 04/30/21        Page 1 of 4




      PLEASE CAREFULLY REVIEW THIS OBJECTION AND THE ATTACHMENTS
    HERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS YOUR CLAIM.

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )   Chapter 11
                                                                )
MALLINCKRODT PLC, et al.,                                       )   Case No. 20-12522 (JTD)
                                                                )
                   Debtors.1                                    )   (Jointly Administered)
                                                                )
                                                                )   Obj. Deadline: May 14, 2021 at 4:00 p.m. (ET)
                                                                )   Hearing Date: June 2, 2021 at 3:00 p.m. (ET)
                                                                )

                       NOTICE OF OMNIBUS OBJECTION AND HEARING


                   PLEASE TAKE NOTICE that on April 30, 2021, the debtors in possession in the

above-captioned cases (collectively, the “Debtors”) filed the Debtors' Omnibus Objection to Class

Proofs of Claim (the “Objection”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”). Your claim(s) may be disallowed and/or modified as a result of the

Objection. Therefore, you should read the attached Objection carefully.

                   PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION THAT

MAY BE FILED BY THE DEBTORS OR OTHERWISE. THE RELIEF SOUGHT HEREIN

IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHT TO PURSUE FURTHER

OBJECTIONS AGAINST YOUR CLAIM(S) SUBJECT TO THE OBJECTION IN




1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
     noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675 McDonnell
     Blvd., St. Louis, Missouri 63042.
RLF1 25202412v.1
               Case 20-12522-JTD       Doc 2164-1      Filed 04/30/21     Page 2 of 4




ACCORDANCE WITH APPLICABLE LAW AND APPLICABLE ORDERS OF THE

COURT.

                   PLEASE TAKE FURTHER NOTICE that objections or responses to the relief

requested in the Objection, if any, must be made in writing and filed with the Clerk of the Court, 3rd

Floor, 824 North Market Street, Wilmington, Delaware 19801, by May 14, 2021 at 4:00 p.m. (ET).

                   PLEASE TAKE FURTHER NOTICE that responses to the Objection must contain,

at minimum, the following: (a) a caption setting forth the name of the Court, the name of the Debtors,

the case number, and the title of the Objection to which the response is directed; (b) the name of the

claimant, his/her/its claim number, and a description of the basis for the amount of the claim; (c) the

specific factual basis and supporting legal argument upon which the party will rely in opposing the

Objection; (d) any supporting documentation, to the extent that it was not included with the proof of

claim previously filed with the clerk or Claims Agent, upon which the party will rely to support the

basis for and amounts asserted in the respective proof of claim; and (e) the name, address, telephone

number, fax number and/or email address of the person(s) (which may be the claimant or the

claimant’s legal representative) with whom counsel for the Debtors should communicate with

respect to the claim or the response and who possesses authority to reconcile, settle, or otherwise

resolve the objection to the disputed claim on behalf of the claimant.

                   PLEASE TAKE FURTHER NOTICE that if no response to the Objection is timely

filed and received in accordance with the above procedures, an order may be entered sustaining the

Objection without further notice or a hearing. If a response is properly filed, served and received in

accordance with the above procedures and such response is not resolved, a hearing to consider such

response and the Objection will be held before The Honorable John T. Dorsey, United States

Bankruptcy Judge for the District of Delaware, at the Court, 824 North Market Street, 5th Floor,

Courtroom No. 5, Wilmington, Delaware 19801 on June 2, 2021 at 3:00 p.m. (ET) (the “Hearing”).
                                         2
RLF1 25202412v.1
               Case 20-12522-JTD      Doc 2164-1     Filed 04/30/21     Page 3 of 4




Only a response made in writing and timely filed and received will be considered by the Court at the

Hearing.

                   PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY SUSTAIN THE OBJECTION

WITHOUT FURTHER NOTICE OR HEARING.




                                            3
RLF1 25202412v.1
               Case 20-12522-JTD   Doc 2164-1   Filed 04/30/21   Page 4 of 4




Dated: April 30, 2021

/s/ Michael J. Merchant
RICHARDS, LAYTON & FINGER, P.A.                     George A. Davis (pro hac vice)
Mark D. Collins (No. 2981)                          George Klidonas (pro hac vice)
Robert J. Stearn, Jr. (No. 2915)                    Andrew Sorkin (pro hac vice)
Michael J. Merchant (No. 3854)                      Anupama Yerramalli (pro hac vice)
Amanda R. Steele (No. 5530)                         LATHAM & WATKINS LLP
Brendan J. Schlauch (No. 6115)                      885 Third Avenue
One Rodney Square                                   New York, New York 10022
920 N. King Street                                  Telephone: (212) 906-1200
Wilmington, Delaware 19801                          Facsimile:   (212) 751-4864
Telephone: (302) 651-7700                           Email:       george.davis@lw.com
Facsimile:     (302) 651-7701                                    george.klidonas@lw.com
Email:         collins@rlf.com                                   andrew.sorkin@lw.com
               stearn@rlf.com
               merchant@rlf.com
                                                    - and -
               steele@rlf.com
               schlauch@rlf.com                     Jeffrey E. Bjork (pro hac vice)
- and -                                             LATHAM & WATKINS LLP
                                                    355 South Grand Avenue, Suite 100
                                                    Los Angeles, California 90071
                                                    Telephone:     (213) 485-1234
                                                    Facsimile:     (213) 891-8763
                                                    Email:         jeff.bjork@lw.com
                                                    - and -
                                                    Jason B. Gott (pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue, Suite 2800
                                                    Chicago, Illinois 60611
                                                    Telephone: (312) 876-7700
                                                    Facsimile:     (312) 993-9767
                                                    Email:         jason.gott@lw.com

                                                    Counsel for Debtors and Debtors in
                                                    Possession




                                        4
RLF1 25202412v.1
